Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction for burglary in the third degree was based on legally insufficient evidence and was against the weight of the evidence. We find that the credible evidence provides a valid line of reasoning to sustain the jury verdict and does not reasonably support a different finding (see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Erie County Court, McCarthy, J. — burglary, third degree.) Present —Doerr, J. P., Denman, Pine, Balio and Lawton, JJ.